IS¥5Wf
                               ELECTRONIC RECORD




COA #      07-12-00479-CR                        OFFENSE:       19.03


STYLE:     Reynaldo Rey v. The State of Texas COUNTY:           Lubbock

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   137th District Court


DATE: 10/29/2014                 Publish: NO     TCCASE#:       2012-433,479




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Reynaldo Rey v. The State of Texas          cCA,           ISW-W
          PRO 5E                      Petition       CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         ttf<#&h                                     JUDGE:

DATE:      OZJoylMiS                                 SIGNED:                           PC:

JUDGE:       fM (Maa^^-                              PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD